Case 1:20-cv-24643-JEM Document 19 Entered on FLSD Docket 05/06/2021 Page 1 of 1


                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-CV-24643-JEM

  SHEILA STAUFFER,

         Plaintiff,
  v.

  CARNIVAL CORPORATION,

        Defendants.
  ___________________________________________/

                         ORDER ON NOTICE OF SETTLEMENT AND
                        DENYING ALL PENDING MOTIONS AS MOOT
         THIS CAUSE came before the Court upon the parties’ Joint Notice of Settlement [ECF
  No. 18] indicating that this matter has been amicably resolved. It is hereby
         ORDERED AND ADJUDGED as follows:
         1.      The parties shall file either a Notice of Dismissal (if the Defendant has not served
  an answer or motion for summary judgment) or a Stipulation of Dismissal (signed by all parties
  who have appeared in this action), which must be filed with the Clerk of the Court; a proposed
  Order of Dismissal or Final Judgment; and any other documents necessary to conclude this action
  on or before 60 days of the date of this Order.
         2.      If the parties fail to comply with this Order, the Court shall dismiss this case without
  prejudice without any further warning.
         3.      The Clerk is DIRECTED to DENY ALL PENDING MOTIONS AS MOOT.
         4.      The Clerk shall ADMINISTRATIVELY CLOSE this case for statistical purposes
  only. This shall not affect the substantive rights of the parties.
         DONE AND ORDERED in Chambers at Miami, Florida this 6th day of May 2021.



                                                            _________________________________
                                                             JOSE E. MARTINEZ
                                                             UNITED STATES DISTRICT JUDGE
